*892
ORDER

PER CURIAM.
Marietta B. Newman (“Wife”) appeals the judgment imposing a constructive trust on the proceeds of Mark Newman’s (“Decedent”) life insurance policies in favor of Decedent’s daughters, Melissa Newman Medler (“Melissa”) and Ashley Newman (“Ashley”) (collectively “Daughters”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).